Title: Thomas Jefferson to David Watson, 19 February 1819
From: Jefferson, Thomas
To: Watson, David


          
            Dear Sir
            Monticello Feb. 19. 19
          
          The act for establishing the University being now past and authorising the Visitors of the Central College to continue to exercise their functions until the actual meeting of their successors, which will not be till the 29th of March, it has become indispensable to have a meeting. there are measures requiring the authority of a board, which if delayed to that date would lose us a whole year. General Cocke and myself have therefore agreed to be at Mr Madison’s on the forenoon of Friday the 26th instant, where we hope you will find it convenient to meet us, as we could not otherwise make a board, mr Cabell being unable to attend. accept the assurance of my great esteem and respect.
          Th: Jefferson
        